Case 2:19-cv-00187-PLM-MV ECF No. 9, PageID.1501 Filed 04/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 DONOVAN HOWARD PAYEUR,

        Petitioner,
                                                    Case No. 2:19-cv-187
 v.
                                                    HONORABLE PAUL L. MALONEY
 CONNIE HORTON,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: April 30, 2021                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
